AMENDMENT NO. 1 TO CONSULTING AGREEMENT

        THIS AMENDMENT NO. 1 to CONSULTING AGREEMENT, effective as of September
30, 2002, is entered into by and between Donald J. Nalty (“Consultant”) and
Hibernia National Bank (“Hibernia”). Capitalized terms used herein and not
otherwise defined herein shall have the meaning given to them in the
below-defined “Consulting Agreement”


RECITALS

        WHEREAS, Consultant and Hibernia are parties to a Consulting Agreement,
effective as of October 1, 2001 (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Consulting
Agreement”);

        WHEREAS, Consultant and Hibernia wish to amend the Consulting Agreement
to extend its term;

        NOW, THEREFORE, in consideration of the premises set forth above, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Consultant and Hibernia agree as follows:

        1. Amendment to the Consultant Agreement. Effective as of the date first
above written, the Consulting Agreement shall be and hereby is amended by
deleting the reference to “September 30, 2002” in Paragraph 6 of the Consulting
Agreement and replacing it with a reference to “April 30, 2003", so Paragraph 6
of the Consulting Agreement shall hereafter read as follows:

  6. Term. This Agreement shall commence on October 1, 2001 (the “Effective
Date”), and shall terminate on April 30, 2003 (the “Termination Date”), unless
terminated sooner in accordance with the provisions of Section 7 hereof.


        2. Effect on the Consulting Agreement. The Consulting Agreement, as
amended hereby, shall remain in full force and effect.

        3. Choice of Law. This Amendment shall be governed by and construed in
accordance with the internal laws of the State of Louisiana applicable to
contracts made and to be performed wholly within such State.

        4. Headings. All headings contained in this Amendment are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Amendment.

        5. Counterparts. This Amendment may be executed by one or more of the
parties to the Amendment on any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.

        IN WITNESS WHEREOF, this Amendment has been duly executed on the dates
indicated below, but effective as of the date first above written.

                                                                             
Donald J. Nalty Date:                                 , 2002 HIBERNIA NATIONAL
BANK By:                                                                      
          J. Herbert Boydstun           President and Chief Executive Officer
Date:                                 , 2002